UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-7607


JOHN ALEXANDER WAGNER,

                    Plaintiff - Appellant,

             v.

BRIAN G. IAMES; DEAN W. ROUNDS, SR.; CODY W. GILPIN; WARREN G.
MALLOW; FRANK B. BISHOP, JR.; CHRISTOPHER ANDERSON;
NICHOLAS J. SOLTAS; COREY A. DOLLEY; EARL RITCHIE; BRANDON
SELF,

                    Defendants - Appellees,

             and

BRADLEY A. WILT; NP JANETTE CLARK,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:16-cv-00098-ELH)


Submitted: October 24, 2018                                Decided: November 5, 2018


Before KING and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
John Alexander Wagner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       John Alexander Wagner, a Maryland inmate, seeks to appeal the portion of the

district court’s order granting summary judgment to one of the Defendants named in his

42 U.S.C. § 1983 (2012) complaint. We ordered a limited remand to the district court for

a determination of whether Wagner’s notice of appeal was timely filed with prison

officials, as the record before us did not conclusively reveal when Wagner delivered the

notice of appeal to prison officials for mailing. Wagner v. Iames, 717 F. App’x 367 (4th

Cir. 2018); see Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988)

(establishing prison mailbox rule).

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). The district court’s final

order was entered on the docket on June 29, 2017. On remand, the district court, after

reviewing submissions from the parties, found that Wagner did not file a timely notice of

appeal within the designated time period and in accordance with Rule 4(c)(1).

       We review the district court’s factual findings for clear error. Fed. R. Civ. P.

52(a)(6); see Ray v. Clements, 700 F.3d 993, 1012 (7th Cir. 2012) (applying clear error

review to district court’s factual findings in prison mailbox rule determination).           A

finding is “clearly erroneous” when the reviewing court “is left with the definite and firm

conviction that a mistake has been committed.” Anderson v. City of Bessemer City, 470

                                              3
U.S. 564, 573 (1985) (internal quotation marks omitted). Because the district court did

not clearly err in concluding that Wagner’s notice of appeal was untimely, and because

Wagner failed to obtain an extension or reopening of the appeal period, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            4